Case 6:19-cv-01236-JDC-PJH Document 37 Filed 03/05/21 Page 1 of 8 PageID #: 261




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                     LAFAYETTE DIVISION


 TINA PAREDES                                                    CASE NO. 6:19-CV-01236

 VERSUS                                                          JUDGE JAMES D. CAIN, JR.

 DOLGENCORP L L C                                                MAGISTRATE JUDGE PATRICK J.
                                                                 HANNA

                                       MEMORANDUM RULING

          Before the Court is a “Motion for Summary Judgment” (Doc. 23) filed by Defendant

 Dolgencorp, LLC (“Dollar General”) wherein Defendant moves for dismissal with

 prejudice of Plaintiff’s claims under the Louisiana Merchant Liability Statute against

 Dollar General.

                                     FACTUAL STATEMENT

          On or about October 8, 2018, Plaintiff Tina Paredes slipped on liquid detergent on

 an aisle of the Dollar General Store.1 Neither Ms. Paredes, nor her witness have information

 as to how the detergent got on the floor or how long it had been there immediately prior to

 her slip and fall.2 Neither Ms. Paredes, nor her witness have any information as to whether

 or not a Dollar General employee caused the detergent to be on the floor or knew it was on

 the floor prior to Ms. Paredes’ slip and fall.3




 1
   Doc. 1-2 Petition for Damages, ¶ ¶ 4-5; Defendant’s exhibit A, Tina Paredes deposition, p. 72.
 2
   Id. p. 74; Defendant’s exhibit B, David Martin deposition. p. 30.
 3
   Id.
Case 6:19-cv-01236-JDC-PJH Document 37 Filed 03/05/21 Page 2 of 8 PageID #: 262




                         SUMMARY JUDGMENT STANDARD

        A court should grant a motion for summary judgment when the movant shows “that

 there is no genuine dispute as to any material fact and the movant is entitled to judgment

 as a matter of law.” FED. R. CIV. P. 56. The party moving for summary judgment is initially

 responsible for identifying portions of pleadings and discovery that show the lack of a

 genuine issue of material fact. Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995).

 The court must deny the motion for summary judgment if the movant fails to meet this

 burden. Id.

        If the movant makes this showing, however, the burden then shifts to the non-

 moving party to “set forth specific facts showing that there is a genuine issue for trial.”

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (quotations omitted). This

 requires more than mere allegations or denials of the adverse party's pleadings. Instead, the

 nonmovant must submit “significant probative evidence” in support of his claim. State

 Farm Life Ins. Co. v. Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is

 merely colorable, or is not significantly probative, summary judgment may be granted.”

 Anderson, 477 U.S. at 249 (citations omitted).

        A court may not make credibility determinations or weigh the evidence in ruling on

 a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

 133, 150 (2000). The court is also required to view all evidence in the light most favorable

 to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

 Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material



                                          Page 2 of 8
Case 6:19-cv-01236-JDC-PJH Document 37 Filed 03/05/21 Page 3 of 8 PageID #: 263




 fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

 Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                   LAW AND ANALYSIS

        Dollar General maintains that Ms. Paredes has insufficient evidence to establish

 liability against it under the Louisiana Merchant Liability Statute. Specifically, Ms. Paredes

 cannot prove that Dollar General had actual or constructive notice of a hazardous condition

 in the store that allegedly caused her to slip and fall.

        In Louisiana, claims against merchants based on falls on the premises are governed

 by the Louisiana Merchant Liability Act (“LMLA”), Louisiana Revised Statute § 9:2800.6.

 To prevail, a plaintiff must prove the following (in addition to all other elements of his

 claim): (1) a condition on the premises presented an unreasonable risk of harm; (2) this

 harm was reasonably foreseeable; (3) the merchant either created or had actual or

 constructive notice of the condition; and (4) the merchant failed to exercise reasonable

 care. Louisiana Revised Statute § 9:2800.6(B); White v. Wal-Mart Stores, Inc., 699 So.2d

 1081, 1084 (La. 1997). A store owner is not liable every time an accident happens in the

 place where he/she conducts business operations. Bennett v. Brothers Avondale, L.L.C.,

 170 So.3d 1179, 1182 (La. App. 5 Cir. 5/4/15).

 Actual or constructive notice

        “To survive a motion for summary judgment, a plaintiff must submit ‘positive

 evidence’ that a merchant created or had actual or constructive notice of the conditions that

 allegedly caused a plaintiff’s damages.” Perez v. Winn-Dixie Montgomery, LLC, 2019 WL

 1367526, at *2 (E.D. La. Mar. 26, 2019) (quoting Duncan v. Wal-Mart La., LLC, 863 F.3d

                                           Page 3 of 8
Case 6:19-cv-01236-JDC-PJH Document 37 Filed 03/05/21 Page 4 of 8 PageID #: 264




 406, 410 (5th Cir. 2017)). To show “constructive notice” under the LMLA, the plaintiff

 must prove “that the condition existed for such a period of time that it would have been

 discovered if the merchant had exercised reasonable care.” Louisiana Revised Statute §

 9:2800.6(C)(1). An employee’s presence near the condition “does not, alone, constitute

 constructive notice, unless it is shown that the employee knew, or in the exercise of

 reasonable care should have known, of the condition.” Id. Accordingly, plaintiff bears “an

 onerous burden” in satisfying this element of his claim. Scott v. Dillard’s, Inc., 169 So.3d

 468, 472 (La. Ct. App. 5th Cir. 2015).

        Dollar General maintains that there is no evidence that it had actual notice of the

 alleged hazardous condition prior to the incident, nor is there any positive evidence that

 Dollar General had constructive notice of the detergent on the floor prior to Ms. Paredes’

 slip and fall.

        Ms. Paredes maintains that she has provided evidence regarding how long the

 hazardous condition existed on the floor prior to her fall and that Dollar General had

 constructive notice of the existence of the hazardous condition prior to her fall. To prove

 constructive notice, Ms. Paredes relies on the combined testimony of Ms. Paredes, Mr.

 Martin who accompanied her to the store, and Dollar General employee Krystal Collins,

 and a video surveillance footage from the date and time of the incident.

        The video surveillance footage reveals that three (3) customers walked the aisle on

 which Ms. Parades slipped and fell without incident within approximately twenty-two (22)

 minutes leading up to her fall. Dollar General employee Collins is seen walking down the



                                          Page 4 of 8
Case 6:19-cv-01236-JDC-PJH Document 37 Filed 03/05/21 Page 5 of 8 PageID #: 265




 aisle and then later stocking a shelf in the area of the aisle where the incident occurred prior

 to Ms. Parede’s fall.

            Ms. Paredes argues that the Court can infer that the liquid which caused her fall

 must have been on the floor for at least twenty-two minutes prior to her fall. Ms. Paredes

 speculates that it must have been Collins that created the spill which caused her to fall. Ms.

 Paredes contends that based on the video surveillance Dollar General had constructive

 notice of the hazardous condition.

            Dollar General argues that Ms. Paredes’ speculation is insufficient to survive

 summary judgment, and that the video surveillance footage does not provide any positive

 evidence to establish that the alleged condition existed for some period of time prior to Ms.

 Parades’ fall, and/or that such period of time was sufficiently lengthy to place Dollar

 General on notice of its existence.

            Dollar General remarks that the surveillance footage does not show the condition of

 the floor, but that a woman enters the subject aisle immediately prior to Plaintiff’s entrance

 on the aisle, and walks down the exact path taken by plaintiff without incident. 4 Dollar

 General argues that Ms. Paredes’ opposition fails to identify any video footage displaying

 the creation of the condition, or the presence of the liquid on the floor before Ms. Paredes’

 fall. Dollar General complains that Ms. Paredes is attempting to shift the burden to it to

 prove the condition was not created before the video began.




 4
     Defendant’s exhibit A, Surveillance footage, 10:01:003 and 10:34:44.

                                                     Page 5 of 8
Case 6:19-cv-01236-JDC-PJH Document 37 Filed 03/05/21 Page 6 of 8 PageID #: 266




        Dollar General relies on Taylor v. Wal-Mart Stores, Inc., 464 Fed. Appx. 337 (5th

 Cir. 2012) wherein the Fifth Circuit affirmed the District Court’s finding that the video

 showed only the passage of time and lacked visual evidence of a wet substance on the floor.

 In Taylor, about 13 minutes prior to the incident, a customer shuffled her feet in the area

 where plaintiff fell and shortly thereafter several customers and buggies passed through the

 area without incident. The Fifth Circuit ruled in favor of defendant noting that courts will

 not infer constructive notice for purposed of summary judgment where the plaintiff’s

 allegations are no more likely than any other potential scenario. Id., citing Bagley v.

 Albertsons, Inc.,492 F.3d 328 (5th Cir. 2007).

        Also, in Adams v. Dolgencorp, L.L.C., 559 Fed. Appx. 383 (5th Cir. 2014),the Fifth

 Circuit reiterated its holding in Taylor affirming the District Court’s grant of a motion for

 summary judgment for defendant where the store surveillance partially showed the area

 near where the plaintiff fell, but did not show the portion of the floor where the alleged

 hazardous condition was located. The employee testified that she had inspected all of the

 aisles and did not observe lotion on the floor. She also testified that she was working near

 the area where plaintiff fell but was not aware of the spilled lotion until after the incident.

 Plaintiff argued that the surveillance footage showed her walking to the aisle where she fell

 which “indicates the lotion must have been on the floor for long enough to be discovered.”

 Id. at 386.

        In Cone v. DG Louisiana LLC, 2019 WL 1111463 (E.D. La. 2019), the plaintiff

 allegedly she slipped and fell on a plastic “milk tab.” Defendant filed a motion for summary

 on grounds that plaintiff could not carry her burden of proving the temporal element of

                                          Page 6 of 8
Case 6:19-cv-01236-JDC-PJH Document 37 Filed 03/05/21 Page 7 of 8 PageID #: 267




 constructive notice. Plaintiff argued that the surveillance footage clearly established that a

 plastic object existed on the floor for at least forty minutes without any employee

 attempting to clear the area.5 Plaintiff urged the courts to infer that the milk tab must have

 been on the ground for at least forty-one minutes because the area of the incident remained

 virtually unchanged during that time-period.

           The Court rejected the argument and noted that “[plaintiff] attempts to shift the

 burden to Dollar General that the condition was not created before the video began. And

 the Louisiana Supreme Court, quite directly, has made clear that ‘the statute provides for

 no such shift.’” Id. citing White v. Walmart Stores, 699 So.2d 081, 1085 (La.1997). The

 court relied on Taylor and held that the video “shows nothing more than the passage of

 time and lacks any visual evidence of a plastic object on the floor. It does not show

 someone or something placing the object on the ground, and it does not show others

 slipping or attempting to avoid the area. To the contrary, the video depicts several other

 customers walking down the same aisle without incident immediately prior to the

 plaintiff’s loss of balance.” Id. at *4.

           The Court finds that Ms. Paredes’ summary judgment evidence fails to create a

 genuine issue of material fact for trial. The surveillance footage merely shows the passage

 of time, and that a few people walked down the isle without incident. Even considering

 that portion of the video which shows Collins stocking the shelves, the video footage in no

 way reveals that Collins created the hazardous condition.



 5
     Id.

                                            Page 7 of 8
Case 6:19-cv-01236-JDC-PJH Document 37 Filed 03/05/21 Page 8 of 8 PageID #: 268




 Inspection procedures

        Ms. Paredes maintains that Defendants have no inspection procedure to alert

 employees of potentials for slips, trips, and falls, and the Dollar General’s employees did

 not abide by its maintenance policy on the date of the incident. Dollar General argues that

 Ms. Paredes’ arguments are immaterial to meeting the temporal requirement of

 constructive notice under Louisiana Revised Statute 9:2800.6. The Court agrees. While

 the inspections, and/or the lack thereof, may be relevant to the issue of reasonable care,

 Ms. Paredes must first establish that Dollar General either created the hazardous condition

 or had actual or constructive notice of the hazardous condition that caused Ms. Paredes’

 slip and fall. Ms. Paredes has failed to meet her burden in this respect.

                                       CONCLUSION

        For the reasons set forth above, the Court finds that Ms. Paredes has failed to create

 a genuine issue of fact for trial as to whether or not Dollar General either created, or had

 actual or constructive notice of the hazardous condition that caused Ms. Paredes’ slip and

 fall. Accordingly, the Court will grant Dollar General’s Motion for Summary Judgment

 and dismiss Ms. Paredes’ claims with prejudice.

        THUS DONE AND SIGNED in Chambers on this 5th day of March, 2021.



                      _______________________________________
                                JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE




                                          Page 8 of 8
